993 So.2d 1207 (2008)
In re Daniel T. McKEARAN, Jr.
No. 2008-B-1727.
Supreme Court of Louisiana.
November 10, 2008.
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") seeks review of the portion of the disciplinary board's decision waiving the assessment of costs and expenses against respondent pursuant to Supreme Court Rule XIX, § 10.1(F).
Having reviewed the brief of the ODC and the record of these proceedings, we find the disciplinary board reached the correct result in this matter. Accordingly, it is the judgment of this court that the ruling of the disciplinary board is affirmed.